Fourth Court of Appeals
                                         San Antonio, Texas
                                                 March 4, 2020

                                             No. 04-20-00114-CV

                                          IN RE Lorine LAGATTA

                                      Original Mandamus Proceeding 1

                                                     ORDER

       On February 21, 2020, relator filed a petition for writ of mandamus and an emergency
motion for stay of the trial court’s February 4, 2020 temporary orders pending final resolution of
the petition for writ of mandamus. After considering the petition and the record, this court
concludes relator is not entitled to the relief sought. Accordingly, the petition for writ of
mandamus is denied. See TEX. R. APP. P. 52.8(a). Relator’s emergency motion for stay is denied
as moot.

        It is so ORDERED on March 4, 2020.



                                                                       _____________________________
                                                                       Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2020.

                                                                       _____________________________
                                                                       Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2012-CI-14369, styled In the Interest of E.L.S., Child, pending in the 150th
Judicial District Court, Bexar County, Texas, the Honorable Solomon Casseb III presiding.